Dissenting Opinion of August 10, 2006, Withdrawn and Corrected
Dissenting Opinion filed August 10, 2006







Dissenting
Opinion of August 10, 2006, Withdrawn and Corrected Dissenting Opinion filed
August 10, 2006.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00674-CV
____________
 
IN RE MICHAEL EASTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
C O R R E
C T E D   D I S S E N T I N G   O P I N I O N
I withdraw my dissenting opinion of
August 10, 2006 and issue this corrected opinion.




Consistent
with our original and supplemental opinions in In re Whatley, 2006 WL
1490161 (Tex. App.CHouston [14th Dist.] 2006, orig. proceeding), Judge Wood was
required to recuse himself or request assignment of another judge in the case
prior to taking any Afurther action in the case.@  See Tex. R.
Civ. P. 18a(d).  The order which is the subject of Judge Wood=s show cause proceeding was entered
on February 7, 2006, during the pendency of the September 9, 2005, motion to
recuse.  The majority has drawn a fine line by implicitly concluding that Judge
Wood was not taking Afurther action in the case@ when he signed the February 7, 2006
order. 
I agree with
the majority that Judge Wood has the power, inherent in his office, to deal
with persons who disobey lawful orders.  However, upon issuance of our original
and supplemental opinions, the order sought to be enforced was rendered void. 
Accordingly, I respectfully dissent.
 
 
 
/s/ Charles Seymore
Justice
 
Corrected Dissenting Opinion filed
August 10, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore. (Hudson, J. majority.)